Citation Nr: 0507514	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-03 374	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a gastrectomy with peptic ulcer disease, 
currently evaluated as 20 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran is currently service connected for postoperative 
residuals of a stomach disorder.  He requested an increased 
rating in September 2000, which was denied.  Thereafter, the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted on November 9, 2000, changing the 
standard for processing veterans' claims.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The Board remanded in October 
2001 in order that, inter alia, the veteran be apprised of 
and afforded his rights under the VCAA.  


FINDING OF FACT

The residuals of the veteran's gastrectomy with peptic ulcer 
disease are productive of some episodes of epigastric 
distress and continuous mild manifestations; he has 
experienced weight loss, but does not have circulatory 
symptoms after meals; he has no active ulcer disease.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of gastrectomy with peptic ulcer disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Code 7308 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims his service-connected residuals of 
gastrectomy with peptic ulcer disease warrants an increased 
rating.  In his notice of disagreement (NOD), received in 
December 2000, the veteran averred that he stays nauseated 
all the time, and that that is the reason he is entitled to 
an increased rating.  On the VA Form 9 perfecting his appeal 
in March 2001, the veteran further averred that he suffers 
stomach cramping, diarrhea, high blood pressure, drowsiness, 
and ulcers, for which he takes reflux pills to no avail.

At a July 2001 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had lost 10 to 12 pounds 
in the previous couple of months.  He testified that every 
time he bent over he got sick in his stomach, sometimes with 
shooting pains.  He also testified that he was vomiting about 
every other day, and described a reflux symptom which had 
been treated with medication, with some success, until taken 
off the medication for unclear medical reasons.  The veteran 
noted that he also gets diarrhea approximately every other 
day, and frequently breaks out in sweats, which the veteran 
averred the doctor had never explained to him.  

In addition to compliance with the VCAA, the October 2001 
Board remand called for the veteran to be afforded a VA 
examination to determine if his current symptomatology could 
be attributed to his service-connected gastrectomy with 
peptic ulcer disease disability.

An examination was conducted in February 2003.  The veteran 
reported that he had continued to have symptoms of heartburn 
and indigestion since his gastrectomy in 1970.  These 
symptoms were especially present after eating greasy foods, 
and were made worse by bending over.  He reported vomiting 
occasionally, perhaps 10 times in the preceding year.  The 
veteran reported that he did not have diarrhea, but did 
occasionally have constipation.  He reported that he did not 
have any circulatory symptoms after meals, but did have 
reflux, mainly after eating.  He reported no significant 
problem with colic, distention, or nausea.  He reported he 
was prescribed and was taking Reglan, Prevacid, and 
sucralfate, which medications helped his symptoms 
significantly.  

The examiner noted that the veteran's weight prior to 
diagnosis of colon cancer was 197 pounds, and that, since 
then, his weight had fluctuated between 177 and 185.  He 
noted that he was not bothered with any abdominal pain.  The 
examiner opined that the veteran's current symptoms of reflux 
and periodic vomiting are related to the disease process that 
he had while in the military in 1961.  

Several other claims were adjudicated by the RO while this 
issue was being considered by the RO following the Board's 
remand.  One of those claims resulted in the veteran being 
service connected for gastroesophageal reflux disease (GERD), 
as secondary to his service-connected residuals of 
gastrectomy with peptic ulcer disease.  In light of this 
grant of service connection for GERD and the ongoing 
development regarding the instant claim, the veteran was 
afforded another VA examination in June 2004 to determine the 
current severity of his status post subtotal gastrectomy with 
peptic ulcer disease.

The June 2004 examiner, G.S., M.D., noted that the veteran's 
service-connected GERD appeared to be the source of the 
veteran's most prominent symptoms.  He noted that the veteran 
reported vomiting once or twice per week.  He reported no 
current circulatory disturbance after meals.  He reported no 
diarrhea, but said he suffered constipation as a result of 
taking morphine and Vicodin for back pain.  Regarding 
episodes of colic, distention, nausea, and/or vomiting, and 
their frequency, duration, and severity, the examiner noted 
that these did not constitute a prominent symptom for the 
veteran.  

There was no current active ulcer disease present.  The 
examiner noted there was an unexplained weight loss of about 
50 pounds in the preceding year.  He noted that it was 
unclear which of the veteran's multiple disabilities had 
caused the weight loss, and concluded that most likely it was 
all of them together.  There was tenderness along the hepatic 
margin, but no epigastric tenderness or mass.  An upper GI 
series was conducted.  It showed the veteran's swallowing 
mechanism was normal, and the esophagus showed no mass or 
stricture.  There was no reflux or hernia.  The stomach 
evidenced the previously performed subtotal gastrectomy.  No 
mass or stricture was noted.  Barium flowed well into the 
duodenum.  

Dr. G.S.'s diagnosis was:  residuals of subtotal gastrectomy, 
symptomatic gastroesophageal reflux disorder.  The veteran's 
file had not been available at the time of the examination, 
but was given to Dr. G.S. shortly thereafter.  After 
reviewing the veteran's file, he provided an addendum dated 
later in June 2004, noting that he had reviewed the file.  He 
also noted that review of the file only served to reinforce 
his opinion that the veteran's current GI symptoms, which are 
of a recurrent and progressive nature despite standard 
therapy, are mostly attributable to his GERD.

Also of record are outpatient treatment records from VA 
Medical Centers (VAMCs) in central Alabama for the period 
June 2000 through March 2003, and from the VAMC in Temple, 
Texas for the period September 2003 through June 2004.  A 
treatment note dated in October 2001, following the veteran's 
resection operation in August 2000 for his colon cancer, 
noted that nausea, vomiting, and weight loss in a patient 
with a history of colon cancer was a concern.  The treating 
physician noted the veteran's history of gastric resection 
and troubles with nausea in the past.

In a treatment note dated in October 2000, two months after 
his August 2000 colectomy was done, the veteran denied 
diarrhea, constipation, nausea, vomiting, or abdominal pain.  
He had no current complaints.   In a treatment note dated in 
November 2001, the veteran complained of burning and nausea, 
especially when bending over.  He denied any weight loss, 
diarrhea, constipation, or other problems.  A treatment note 
dated in February 2002 noted that the veteran reported 
feeling better, and that his weight was now stable at 186 
pounds.  A treatment note dated in August 2002 reported that 
the veteran had done well since his gastrectomy, with no 
symptoms of recurrence.  The veteran denied distention, 
constipation, obstruction, or significant weight loss.  At a 
VA liver examination conducted in July 2003, the reported 
that he had abdominal pain once or twice a week, and he 
experienced no diarrhea.  A treatment note dated in November 
2003 noted the veteran had no chronic diarrhea or 
constipation, and no night sweats.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's residuals of gastrectomy with peptic ulcer 
disease are rated utilizing Diagnostic Code 7308, 
Postgastrectomy syndromes.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.  Under Diagnostic Code 7308, a 60 percent 
evaluation is assignable when there is severe disability 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  A 40 percent evaluation is 
assignable when there are less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss.  A 
20 percent evaluation is for consideration when there are 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  

Here, the evidence supports a continued evaluation of 20 
percent.  He does not experience any circulatory symptoms 
after meals.  Additionally, although he has had a problem 
with weight loss, he has not had diarrhea.  In fact, the VA 
examiner has attributed the veteran's most prominent GI 
symptoms to his service-connected GERD.  The evidence shows 
the veteran is not troubled by diarrhea, but, rather, suffers 
from frequent constipation attributable to medications he 
takes.  He has no symptoms of hypoglycemia, and there is no 
evidence of record of malnutrition or anemia.  

The veteran complained of a 50-pound weight loss in the 
course of a year.  The record shows that his weight was 
consistently in the 180-190 pound range until his colectomy 
surgery in August 2000.  Thereafter, the record shows that 
his weight steadily declined over the next three years to a 
range of 145-155 pounds from about September 2003.  He 
weighed 145 pounds at his June 2004 VA examination.  The only 
opinions espoused by any physician regarding the veteran's 
weight decline are inconclusive, and do not attribute the 
veteran's weight loss specifically to his gastrectomy with 
peptic ulcer disease disorder.  The treatment note dated in 
October 2001 noted that nausea, vomiting, and weight loss in 
a patient with a history of colon cancer was a concern.  
Other than that comment, the physician gave no opinion as to 
the veteran's weight loss.  The August 2004 VA examiner 
merely noted that it was unclear which of the veteran's 
multiple conditions might have caused the veteran's weight 
loss, and opined that it was most likely all of them together 
causing the weight loss.  Even if attributed to his service-
connected postgastrectomy syndrome, the veteran does not 
satisfy the remaining criteria for the award of a higher 
rating, as noted above.

The only reference to sweating on the part of the veteran 
comes from his assertion at his hearing that he breaks out in 
sweats.  The medical record shows no complaints of this.  
Indeed, findings have been made that he no longer experiences 
any circulatory symptoms.  

In summary, the veteran exhibits no characteristic 
circulatory symptoms after meals, and he does not have 
recurrent diarrhea, hypoglycemia, malnutrition, or anemia.  
His weight loss notwithstanding, he does not satisfy the 
criteria for a higher rating.  In deciding which evaluation 
shall be applied, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the 20 percent rating.  See 38 C.F.R. § 4.7.  As 
for the peptic ulcer disease, there is no indication that the 
veteran experiences any active ulcer disease.  Consequently, 
a higher rating on account of this disease is not warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7304 (2004).  The 
preponderance of the evidence is against the veteran's claim 
for an increase.

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002.   The Board notes that the veteran also received 
similar notifications regarding his other claims in this 
period.

Specifically regarding VA's duty to notify, the June 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to benefits, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations. 

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained and incorporated into the record the 
veteran's service medical records (SMRs) and service records.  
The RO obtained and incorporated into the record the VA 
treatment records noted and discussed above.  Also as noted 
above, the veteran was afforded a hearing and two VA medical 
examinations in connection with this claim.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a gastrectomy with peptic ulcer disease, 
currently evaluated as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


